Case 1:10-cr-10408-WGY Document 79 Filed 07/20/20 Page 1of1
eu manny
=
Ss
i So 2p2P

 

ee

L.
=
eS
bi
o
Q

 

pis ASS.
3 PRICT OFM

=
a

Ss.
Dd

 

eM
v

 

He: Ne Souda Soe Noung.

 

 

 

wh Name \e Raoe | Quinine Amo Vey Wert.

 

oU a=as Beet i “lo sid Ano Ass Gag

 

OT le Cy Aw QO lanes s Yess aT tte |S

 

Nl wcsereily, of. CeTENUE OD <3 us wa Se SeeveD

 

Pct stone =. THe ercevet teat. “lo ~eig

 

Regs  Vrespeamnc AF ecTIAlG LEO LE Ce AL

 

Soars. ivpGE | DeweesTaAxnO Te Wis Pentesr

 

 

ete  wolorWve Chae _ a eter Tei “Te

 

miave Ns Enest Of Tay We Get One Oved

 

tAs sho. Oe ls CGosenmenrt, \ Was Qe non

 

no eevee hs Sestesee Gy thes Pars Denne

\s Cea Sens Asp | nto Tey itG Te

 

RAS Op (cet See \ at Prison. “le epoca De

 

eee \rijcs las accu DOvGnessD vwoel sae

 

Nido  Aop Vm net TepsG Wo Betome ff OsttersiAGe

 

 

Va nih \tG@ Pp Ome To Amb WndeesTrHOinG Dad Felis

 

myqtlez [Ht bak yan slose ywWewD Arve, Be Some

 

wists Ctpcpeere oR Me io Sees rA4 SesTenies ,

 

As Well As PidisetisG My fegeral Sentence

 

ees AT tue OrpeimetT OF CopPermints wilece

 

Ve P tell ls DS Lott Dowel Ard ale Vieuvs 15

 

Lamar Tani Sov for put “Ti Meé

 

 

 

Art Dw

 
